AO 245B(Rev. 02/ 18) Judgment in a Criniinzil Case
Shcet l

 

soa'riien~ oisrmcrq= m§§,§§gg.
MAR 22 2019

        

UNITED STATES DisTRiCT CoURT

Southern District of Mississippi

 

 

 

 

 

 

 

 

8 `_m
. "__`. 0
UNiTED STATES oF AMERICA § Ep""
v ) JUDGMENT lN A CRIMINAL CASE
WILLIAM REX RODER|CK, JR, 7 § Casc Number: l:l 8crl$8HSO-.|CG-001
f ) USM Number: 21053-043
) .
) Ellen Maier Allred
) Dcfendanl's Anomey
THE DEFENDANT:
M pleaded guilty to coum(g.) Count l of the lndictment
m pleaded nolo contendere to count(s)
which was accepted by the court.
[] was found guilty on count(s)
after a plea ofiiot guilty.
C|
The defendant is adjudicated guilty of these ot`t`enses:
Tit|e & Section Nature of Oi'fcnse Ofl`ense Ended Count
18 U.S.C`. § 922(g)(l) Fe|on in Possession ofa Firearm 03/16/2018 1
The defendant is sentenced as provided in pages 2 through 7 ofthis judgment The sentence is imposed pursuant to
the Senteneing Reform Act ot` 1984.
l:l Tlic defendant has been found not guilty on couiit(s)
(_`ount(_s) 2 II is [:I are dismissed on the motion of the Unil‘ed States.

 

' _ lt is ordered that the defendant'must notify the Uiiited States attorney for this district within 30 da s ot`_any change of name, i‘esider_ice,
or mailing address until_all fiiics_ restitution,_costs. and special assessments imposed by tliisjudgmcnt are fu ly paid. li ordered to pay restitutioli.
the defendant must notify the court and United States attorney of material changes in economic circumstances

March 19, 2019

Date of lmpos` of mdng ,,:v;
"g“ " °" g'°/W

The on table Ha|ilSuleyman Ozerden, U.S. DistrictJudge
Name hud `I`itle ofJudge

/\/tar. zz, zone

Date

 

AO 24SB(Rev. 02/|8) Judgment in a Criminal Case

Sheet 2 lmprisonmenl

 

.iudgment - - l’age 2 of

DEFENDANT; wiLLiAM max Roi)ERici<, JR.
CASE NUMBER: i;iscrissHso-JCG-ooi

IMPRISONMENT

Tlie defendant is hereby COmmilt€d 10 the custody 01` the liederal Bureau Ot` Prisons to be imprisoned for a total term Of`i

one hundred and twenty (120) months as to Count l of the lndictment.

m The court makes the following recommendations to the Biireau ofPrisons:

The Court recommends designation to an institution closest to the defendants home for which he is eligible for purposes of visitation, and

that the defendant be placed in any drug treatment program for which he is deemed eligible by the Bureau of Prisons.

Ei The defendant is remanded to the custody ol` the United States i\/larslial.

L__i The defendant shall surrender to the United States Marshal for this distrith

 

 

I:| at l:l a.ni. L-_] p.m. on
l:| as notified by the United States Marshal.
i:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pi'isons:
l:i before
|j as notified by the United States Marshal. but no later than ()t) days from the date o|`scntencing.
l:| as notified by the Probation or Prctrial Serviccs Officc.
l'_'i
RETURN
l have executed this judgment as follows:
Defendant delivered on to

il

 

 

, with a ceitified copy ofthisjudgment.

 

 

UNl'l'l£l) S'I`A'l`ES MARSHAL

By

 

DE|’U'|`Y UNl'l`El) S'I`A'I`ES MARSHAL

AO 245B(Rev. 02/|8) Judgment in a Criininal Case
Sheet 3 Supervised Release

DEFENDANT; WILLIAM REX RODERICK, JR.
CASE NUMBER: l:lScrl$SHSO-JCG-OOI

SUPERVISED RELEASE

Upon release from imprisonmcnt. you will be on supervised release for a term of:
three (3) years as to Count 1 of the lndictment.

MANDATORY CONDITIONS

|_ You must not commit another federal, state or local crime

2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ofa controlled substanec. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests t|iereafter. as determined by the court.
|] The above drug testing condition is suspended based on the eourt's determination that you
pose a low risk of future substance ahuse. r¢-lw¢k ij'u/»plt¢-nble)

4, [:] You must make restitution iii accordance with 13 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
l'CS[ltLlLlOl'\. (Z'lreck [fapp/icnh/e)

5. iii You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicahle)

6~ m You must comply with the requirements of the Scx Offender Registration and Notification Act (34 U.S.C. § 20901. el seq.) as
directed by the probation officer, the Btircau of Prisons. or any state sex offender registration agency in the location where you
reside, work. are a student, or were convicted ofa qualifying ot`fense. (check if applicable/

7, |:l You must participate in an approved program for domestic violence. (c/ieck ifapplicubte)

Yoti must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pagc.

Judgment_l'age 3 of 7

AO 24513(Rev. 02/18) Judgment in a Criininal Case

Sheet 3A - Supervised Release

 

DEFENDANT: WlLLlAM REX RODERlCK, JR.

Judgment-f’age 4 of 7

 

CASE NUMBERI i:iscrissi-iso-JcG-ooi

STANDARD C()ND|TIONS ().F SUPERVISION

As part of your supervised rclcase. you must comply with the following standard conditions ot`supervision. Tlicse conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informcd. report to the court about, and bring about improvements in your conduct and condition.

l.

\\)

9.

10.

You must report to thc probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Aftcr initially reporting to the probation ot`ficc, you will receive distinctions from the court or the probation officer about how and
when you must report to the probation officer. and you must report to the probation officer as instructcd.

¥ou must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission front the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation ofticer. 11` you plan to change where you live or anything about your living
arrangements ( such as thc people you live with), you must notify the probation officer at least 10 days before the changel lf notifying
the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72
hours of becoming aware ofa change or expected changc.

You must allow the probation officer to visit you at any time at your home or clscwliere. and you must permit the probation officer to
take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.

'Y'ou must work full time (at least 30 hours per week) at a lawful type ofcmployment, unless the probation officer excuses you from
doing so. lt`you do not have full-time employment you must try to find full-time employnicnt, unless thc probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work ( such as your position or your job
rcsponsibilitics). you must notify thc probation officer at least 10 days before the chaiigc. lf notifying the probation officer at least l()
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected changc.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted ofa felony. you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation officer.

lf you arc arrested or questioned by a law enforcement officer, you must notify thc probation officer within 72 hours.

You must not oviai. possess, or have access to a fircai‘ni. ammunition, destructive devicc. or dangerous weapon (i.e.. anything that was
dcsigned, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You iinist not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting tli'e permission of the court.

ll` the probation officer determines that you pose a risk to another person (including an organization). the probation officer may
require you to notify the person about the risk and you intist comply with that instruction. The probation officer may contact the
person and confirm that you have notified thc person about thc risk.

You must follow thc instructions ofthe probation officer related to the conditions ofsupcrvision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. lior further infomiation regarding these conditions see Overview r)fP)'r)baIion aan Su;)erw'.red
/t’elea.\'e C()uditions, available at: www.uscourts.eov.

Defendant’s Signature Date

 

 

AO 24SB(Rev. 02/|8) .ludgment in a Criminal Case

Sheet 31) Supervised Release

Judgment Page _5____ of __7____

DEFENDANT; wiLLiAM Rr.x noonnici<, JR.
CASE NUMBER¢ i;ia¢risanso~icG-ooi

l~.)

SPECIAL C()NDITIONS OF SUPERVIS|ON

. The defendant shall provide the probation office with access to any requested financial information.

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office,

unless the defendant is in compliance with the installment payment schedule.

. The defendant shall participate in a program of testing and/or treatment for alcohol and/or drug abuse, as directed by the probation

office. lf enrolled in an alcohol and/or drug treatment program, the defendant shall abstain from consuming alcoholic beverages
during treatment and shall continue abstaining for the remaining period of supervision. The defendant shall contribute to the cost of
treatment in accordance with the probation office Copayment Policy.

. ln the event that the defendant resides in, or visits, ajurisdiction where marijuana or marijuana products have been approved,

legalized, or decrimina|ized, the defendant shall not possess, ingest, or otherwise use marijuana or marijuana products unless
prescribed by a licensed medical practitioner for a legitimate medical purpose.

. The defendant shall abstain from the use of synthetic cannabinoids or synthetic narcotics except as prescribed by a licensed medical

provider for a legitimate medical purpose.

. The defendant shall submit his person, property, house. residence, vehic|e, papers, electronic communication devices, or

office to a search, conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of
release. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
eondition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant
has violated a condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.

AO 24SB(Rev. 02/18) .ludgment in a Cn`minal Case
Sheet 5 -» »- Criminul Monetary Penalties

.|udg,m¢:ntj Page 6 of 7
DEFEN[)ANT; WlLLlAM REX RODERICK,JR.

CASE NUMBER; t:iscrtssHso-JCG-oot
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JV'I`A Assessment* l"ine Restitution
TOTALS $ 100.00 S $ 5,000.00 S
l:l 'I`he determination of restitution is deferred until . An Amem!et/ ./uclgmenl iii a C'/'imiual Case (AO 245€) will be entered

alter such determination
l:l The defendant must make restitution (ineluding community restitution) to the following payees in the amount listed below.

lft|te defendant makes a partial payment, each pa ec shall receive an approximatel}bpro£ortioned payment unless specified otherwise in
the_prtority or_der or percentage payment column elow. Ho\vevcr_ pursuant to 18 .S. .. § 3664(1), all nonfederal victims must be paid
betot'e the United States is paid.

Name of Pavee Tota| Loss** Restitution Ordered Prioritv or Percentage
TOTALS $ 0.00 3 0.00

l:l Restitution amount ordered pursuant to plea agreement S

l:] The defendant must pay interest on restitution and a fine of more than SZ,S()U, unless the restitution or line is paid in full before the
fifteenth day after the date of thejudginent. pursuant to 18 U.S.(_`. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and dct`ault, pursuant to 18 U.S.C. § 3612(g).

m The court determined that the defendant does not have the ability to pay interest and it is ordered that;
il the interest requirement is Waived for the m line [] restitution.

l:l the interest requirement for the l:] fine l:l restitution is modified as follows:

* .lustice for Vietims of'I`rafftekin t Aet of2015, Pub. L. No. 114-22.

** Findings for the total amount o losses are required under Chapters 109A. 1 10. 1 lOA, and 1 13A ofTitle 18 for offenses committed on or
after September 13. 1994. but before April 23, 1996,

AO 245[3(1{ev. 02/18) Judgment in a Criminal Case

Sheet 6 f Schedule of Payments

Judgment ¢Pagc L of +

DEFENDANT: wiLLrAM REx RooERiCK,JR.
CASE NUMBER! i;iscrissriso-Jco-ooi

SCHEDULE OF PAYMENTS

Having assessed the defendant`s ability to pay, payment ofthe total criminal monetary penalties is dire as follows:

A m

C l`_`l
o m
L El
t m

36 months (e_

Lump sum payment of S 5» 100-00 due immediately, balance due

[j notlaterthan m ,or
[l iiiaecordancewith |:| C. [} D. |:| l:`,or |:] 1"below;0r

Payment to begin immediately (may bc combined with [:] C, m D_ or m F below); or

Payment in equal (e.g., weekly, monihly. quurieri'y) installments ol` 5 over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this jtidgment; or
Paymcnt in equal montle (e.g., weekly. manihly. quarlerly) installments of S l25-00 over a period of

g., months oryearr), to commence 30 days (e.g., 30 or 60 days) after release front imprisonment to a
tertri of supervision; or

Payment during the temi of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment platt based on an assessment ofthe defendants ability to pay at that time; or

Special instructions regarding the payment ot` criminal monetary peiialtics:

The payment of the fine shall begin while the defendant is incarcerated ln the event that the fine is not paid in full at the termination of
supervised release. the defendant is ordered to enter into a written agreement with the Financial Litigation Unit of the U.S. Attomey's Office
for payment of the remaining balanee. Additiona|ly. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the '1`reasury Ot`fset Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary peiialtics.

Unless the court ha_s expressly ordered oiherwise, ifthis judgment imposes imprisonment, pa ment ol"criminal monetary penalties is dtie during
the period of imprisonment All criminal monetary peiialt_ies, except those payments ma e through the l~cderal Bureau of Prisons` inmate
l-inancial Responsibility Progi'am, are made to the clerk ot the cotiit.

'l`lie defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joini and Several

Det`endant and _Co-Defendant Names_ and Case Nuinbers (includr‘ng defendant number)_ Total Amount, .loint and Several Amount.
and corresponding payee_ if appropriate

[:] The defendant shall pay the cost of prosecution.

l:l The defendant shall pay the following court eost(s):

l:] 'l'hc defendant shall forfeit the dcfeiidant’s interest in the following property to the United Statcs:

_Payments shall be applied in the followin order: (1) assessment. (2`_) restitution principal. (3) restitution interest. (4) fine principal, (5) fine
interest. (6) community restitution. (7) J A assessmeni, (8) penalties. and (9) costs, including cost ofprosecution and court costs.

